FILED
                                                                          June 22, 2020
                           NOT FOR PUBLICATION                        SUSAN M. SPRAUL, CLERK
                                                                         U.S. BKCY. APP. PANEL
                                                                         OF THE NINTH CIRCUIT

            UNITED STATES BANKRUPTCY APPELLATE PANEL
                      OF THE NINTH CIRCUIT

In re:                                               BAP No. CC-19-1307-FLTa
iE, INC.,                                            BAP No. CC-19-1343-FLTa
                    Debtor.                          (Related)

GARRETT WILLIAMS,                                    Bk. No. 9:18-bk-11181-DS
             Appellant,
v.                                                   MEMORANDUM*
iE, INC.,
             Appellee.

               Appeal from the United States Bankruptcy Court
                     for the Central District of California
               Deborah J. Saltzman, Bankruptcy Judge, Presiding

Before: FARIS, LAFFERTY, and TAYLOR, Bankruptcy Judges.

                                 INTRODUCTION

      Garrett Williams sued his former employer, iE, Inc., for wrongful

termination. iE then sought chapter 111 relief. Unfortunately for

Mr. Williams, his counsel filed his proof of claim more than six months late.

      *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
      1
        Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, all “Rule” references are to the Federal Rules
of Bankruptcy Procedure, and all “Civil Rule” references are to the Federal Rules of
Civil Procedure.
In the meantime, iE proposed a disclosure statement and chapter 11 plan

that paid 100% of non-insider general unsecured claims. Mr. Williams

objected to plan confirmation.

      The bankruptcy court disallowed Mr. Williams’ late-filed claim,

finding that his tardiness was not the product of excusable neglect.

Mr. Williams filed a motion for reconsideration in which he offered to

subordinate his claim, but the court denied his motion. The court also

overruled his objection to plan confirmation.

      The bankruptcy court did not err in disallowing Mr. Williams’ proof

of claim as untimely and confirming iE’s chapter 11 plan. We AFFIRM.

                        FACTUAL BACKGROUND

A.    The state court action

      iE is a “permit expediting company” that offers services to

contractors, including testing of and permitting for heating, ventilation,

and air conditioning (“HVAC”) units and systems. Ian Jacoby is iE’s sole

shareholder and president.

      Mr. Williams worked for iE testing HVAC systems and assigning a

rating under the state’s energy rating system. He claims that he discovered

that someone (he suspected Mr. Jacoby) was changing some of his ratings

in order to pass HVAC systems that had failed his inspection. Mr. Williams

claims that he was fired shortly after he voiced his concerns.

      Mr. Williams filed a state court complaint against iE, Mr. Jacoby, and


                                      2
others, alleging wrongful termination, breach of contract, wage violations,

and other causes of action (the “State Court Action”). After the parties

engaged in fruitless settlement negotiations, iE chose to deal with

Mr. Williams’ claims through the bankruptcy process.

B.    iE’s chapter 11 bankruptcy case

      iE filed its chapter 11 petition and scheduled Mr. Williams as an

unsecured creditor with a contingent, unliquidated, and disputed claim of

an unknown amount.2 It included Mr. Williams on its notice list.

      The bankruptcy court set the claims bar date for November 15, 2018.

Mr. Williams and his state court counsel received notice of the deadline but

did not timely file a proof of claim.

      On May 6, 2019, iE filed its proposed disclosure statement and

chapter 11 plan. The plan identified unsecured debt totaling $589,361.10

and proposed paying ten percent of the allowed unsecured claims over

sixty months. Mr. Jacoby and his sister held the bulk of the unsecured

claims ($410,000). The disclosure statement acknowledged that iE had filed

for bankruptcy protection due to the State Court Action but noted that

Mr. Williams had not filed a proof of claim, so he would not receive any



      2
         A few weeks later, Mr. Jacoby filed a chapter 7 petition and scheduled
Mr. Williams as an unsecured creditor in the amount of $2 million. Mr. Williams timely
filed a proof of claim and an adversary complaint in Mr. Jacoby’s case, asserting that his
debt was excepted from discharge under § 523(a)(6). Mr. Jacoby otherwise received his
discharge, and the adversary proceeding is stayed pending resolution of this appeal.

                                            3
distribution as an unsecured creditor. The court scheduled a hearing on

approval of the disclosure statement.

      At this point, Mr. Williams’ bankruptcy counsel, Lazaro E.

Fernandez, realized that he had not filed a proof of claim for Mr. Williams.

On May 23, 2019, which was over six months after the claims bar date,

Mr. Williams filed his proof of claim (“Claim”) for $600,000 based on the

claims asserted in the State Court Action. He neglected to file a motion

requesting that the court accept the late Claim.

      Shortly thereafter, on June 14, iE filed its first amended plan and

disclosure statement. Neither included the Claim. The plan proposed to

pay non-insider general unsecured creditors $2,989.35 per month for sixty

months, which would be sufficient to pay those claims (totaling

$179,361.10) in full with postpetition interest. It further provided that

insider claims would not be paid until after non-insider general unsecured

creditors are paid in full.

C.    iE’s objection to the Claim

      A few days later, iE objected to the Claim as untimely (“Claim

Objection”).

      Mr. Williams argued in response that the Claim should be allowed

because the late filing was the result of excusable neglect under Pioneer

Investment Services, Inc. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380

(1993).


                                        4
      First, he argued that iE would not be prejudiced by the late-filed

Claim because iE had long known of the State Court Action and could

easily modify the plan to account for the $600,000 Claim.

      Second, he argued that the delay would not harm the chapter 11

proceedings and actually benefitted iE, because Mr. Jacoby had been able

to focus on his personal chapter 7 case without worrying about litigating

the Claim in iE’s chapter 11 case.

      Third, Mr. Williams explained that, although Mr. Fernandez had

received notice of the claims bar date from Mr. Williams’ state court

counsel, a temporary legal assistant inadvertently failed to calendar the

claims bar date.

      Fourth, Mr. Williams asserted that he and Mr. Fernandez acted in

good faith.

      At the hearing on the Claim Objection and approval of the first

amended disclosure statement, Mr. Williams stated for the first time that he

was willing to subordinate the Claim to the claims of other general

unsecured creditors.

      The bankruptcy court disallowed the Claim in its entirety. It

discussed the Pioneer factors and found that the first three factors weighed

heavily against excusable neglect. It ruled that (1) there was danger of

prejudice against iE and the unsecured creditors; (2) the length of delay

was significant and would delay approval of the disclosure statement and


                                      5
plan confirmation; and (3) the reason for delay was not compelling or an

instance of excusable neglect. It did not find evidence of bad faith, but this

conclusion did not outweigh the other factors. It further rejected

Mr. Williams’ suggestion of a subordinated claim as inappropriate in a

chapter 11 case. The court entered an order sustaining iE’s Claim Objection

(“Claim Objection Order”).

      The bankruptcy court also approved the first amended disclosure

statement.3

D.    Motion for reconsideration

      Mr. Williams filed a timely motion for reconsideration of the Claim

Objection Order (“Motion for Reconsideration”). He again argued that

there was excusable neglect to permit the late filing of the Claim. He

requested that the court allow the Claim for $600,000 as timely filed or, in

the alternative, allow the Claim on a subordinated basis.

E.    Objection to confirmation

      Meanwhile, Mr. Williams filed an objection to confirmation of the

plan (“Confirmation Objection”). He contended that the plan misclassified

the Claim as Class 23 by segregating it from other general unsecured claims

in Class 22 to gerrymander votes. He contended that the plan was not

proposed in good faith because the financial projections were implausible


      3
        Meanwhile, on September 13, iE filed a further amended plan and amended
disclosure statement. The payments to general unsecured creditors remained the same.

                                          6
and unrealistic. Finally, he argued that the plan was unfeasible because iE

did not provide adequate financial information.

      iE argued that Mr. Williams lacked standing to object to confirmation

of the plan under § 1109(b) because the court had disallowed the Claim. It

contended that it did not misclassify the Claim as Class 23 and pointed out

that “23” referred to the claim number associated with the Claim, not a

class number. Finally, it argued that the plan was proposed in good faith,

feasible, and based on reliable financial information.

      After a hearing, the bankruptcy court denied the Motion for

Reconsideration and overruled the Confirmation Objection. It stated that

the Motion for Reconsideration only rehashed prior arguments, which it

had already considered and rejected. As for the Confirmation Objection,

the court agreed with iE that Mr. Williams lacked standing to challenge

plan confirmation because he did not have an allowed claim. It also held

that, regardless, none of his arguments were meritorious.

      The bankruptcy court entered an order confirming the plan

(“Confirmation Order”), and Mr. Williams timely appealed.

      The court also entered an order denying the Motion for

Reconsideration (“Reconsideration Order”). Mr. Williams filed a timely

notice of appeal from the Reconsideration Order but did not include the

Claim Objection Order in his notice of appeal.




                                      7
                                 JURISDICTION

      The bankruptcy court had jurisdiction pursuant to 28 U.S.C. §§ 1334

and 157(b)(2)(B) and (L).

      We must consider whether we have jurisdiction over these appeals.

iE filed a motion to dismiss, arguing that these appeals are equitably moot.

      “We cannot exercise jurisdiction over a moot appeal.” Ellis v. Yu (In re

Ellis), 523 B.R. 673, 677 (9th Cir. BAP 2014) (citations omitted). An appeal is

moot if events have occurred that prevent an appellate court from granting

effective relief. See Ederel Sport, Inc. v. Gotcha Int’l L.P. (In re Gotcha Int’l

L.P.), 311 B.R. 250, 253-54 (9th Cir. BAP 2004). The “party moving for

dismissal on mootness grounds bears a heavy burden.” Motor Vehicle Cas.

Co. v. Thorpe Insulation Co. (In re Thorpe Insulation Co.), 677 F.3d 869, 880 (9th

Cir. 2012) (quoting Jacobus v. Alaska, 338 F.3d 1095, 1103 (9th Cir. 2003)).

      A case may become constitutionally, statutorily, or equitably moot.

Clear Channel Outdoor, Inc. v. Knupfer (In re PW, LLC), 391 B.R. 25, 33 (9th

Cir. BAP 2008). This appeal presents a question of equitable mootness.

      “Equitable mootness concerns whether changes to the status quo

following the order being appealed make it impractical or inequitable to

‘unscramble the eggs.’” Castaic Partners, II, LLC v. Daca-Castaic, LLC (In re

Castaic Partners II, LLC), 823 F.3d 966, 968 (9th Cir. 2016) (quoting In re PW,

LLC, 391 B.R. at 33). Under the equitable mootness doctrine, we may

“dismiss appeals of bankruptcy matters when there has been a


                                           8
‘comprehensive change of circumstances . . . so as to render it inequitable

for this court to consider the merits of the appeal.’” Rev Op Grp. v. ML

Manager LLC (In re Mortgs. Ltd.), 771 F.3d 1211, 1214 (9th Cir. 2014) (quoting

In re Thorpe Insulation Co., 677 F.3d at 880). “An appeal is equitably moot if

the case presents ‘transactions that are so complex or difficult to unwind’

that ‘debtors, creditors, and third parties are entitled to rely on [the] final

bankruptcy court order.’” Id. at 1215 (quoting In re Thorpe Insulation Co., 677
F.3d at 880).

      We consider four factors in determining whether an appeal is

equitably moot:

      (1) “whether a stay was sought, for absent that a party has not
      fully pursued its rights”; (2) “if a stay was sought and not
      gained, we then will look to whether substantial consummation
      of the plan has occurred”; (3) “we will look to the effect that a
      remedy may have on third parties not before the court”;
      (4) “[f]inally, we will look at whether the bankruptcy court can
      fashion effective and equitable relief without completely
      knocking the props out from under the plan and thereby
      creating an uncontrollable situation before the bankruptcy
      court.”
Id. at 1217 (quoting In re Thorpe Insulation Co., 677 F.3d at 881).

      First, Mr. Williams did not seek a stay pending appeal. The Ninth

Circuit has stated that “[a] failure to seek a stay can render an appeal

equitably moot.” In re Thorpe Insulation Co., 677 F.3d at 881 (citation

omitted). It has clarified that an appeal is “equitably moot unless [the


                                        9
appellant] offers ‘adequate reason’ for its failure to seek a stay.” In re

Mortgs. Ltd., 771 F.3d at 1216 (citation omitted).

      Mr. Williams admits that he did not seek a stay pending appeal but

claims that he did not want to stay the case because he does not oppose iE’s

chapter 11 restructuring. The Ninth Circuit has recognized an exception to

the equitable mootness doctrine where an appellant did not seek a stay

pending appeal but was only seeking monetary damages from a stable

pool of funds. Id. at 1216-17 (citing Platinum Capital, Inc. v. Sylmar Plaza, L.P.

(In re Sylmar Plaza, L.P.), 314 F.3d 1070, 1074 (9th Cir. 2002)). This type of

relief would not “require overturning previous distributions and

allocations to third parties not before this court.” Id. at 1217.

      Similarly, Mr. Williams is not requesting that the bankruptcy court

undo or unwind past payments to creditors but is seeking to extend the

plan term to have the Claim paid after the other unsecured creditors. As we

will explain below, Mr. Williams’ request is not as limited as he claims.

Nevertheless, we conclude that Mr. Williams’ failure to seek a stay is not

fatal to this appeal.

      Second, we consider whether the plan has been substantially

consummated. In re Thorpe Insulation Co., 677 F.3d at 882. “Substantial

consummation” includes the “commencement of distribution under the

plan.” § 1101(2)(C).

      Mr. Williams concedes that iE has been making distributions under


                                        10
the confirmed plan. Thus, the plan has been substantially consummated.

See Todeschi v. Juarez (In re Juarez), 603 B.R. 610, 620 (9th Cir. BAP 2019).

This factor favors equitable mootness.

      Third, we must consider whether “the remedy [appellant] seeks

‘would bear unduly on the innocent.’ That turns on whether it is possible to

alter the [orders on appeal] ‘in a way that does not affect third party

interests to such an extent that the change is inequitable.’” In re Mortgs.

Ltd., 771 F.3d at 1218 (quoting In re Thorpe Insulation Co., 677 F.3d at 882).

      Mr. Williams asserts that reversal would have minimal effect on third

parties because he is only seeking payment after the other unsecured

creditors, which, he posits, would require a two-and-a-half year extension

of the plan.

      His view is too sanguine in at least two respects.

      First, his math is wrong. As we explain below, paying the Claim

would require increasing the plan term by not just two-and-a-half years but

rather about thirty years.

      Second, iE is a small business whose survival, let alone success,

probably depends on the continued services of its owner, Mr. Jacoby.

Mr. Jacoby was apparently willing to devote five years to the repayment of

creditors, during which the creditors rather than he would receive a large

share of the benefits from his efforts. He may or may not be willing to

devote over thirty years to that purpose. If Mr. Jacoby quits, the plan could


                                        11
fail and unsecured creditors could be hurt. But we cannot be sure of what

Mr. Jacoby might do, and we also cannot rule out the possibility that iE

could propose a different plan that Mr. Jacoby would support. Therefore,

we cannot say with certainty whether reversal might unduly prejudice

third parties, and this factor is in equipoise.

       Fourth, and most importantly, we consider whether it is possible for

the bankruptcy court to fashion effective and equitable relief. Id. at 1217.

We have serious doubts on this score. Because the plan has been

substantially consummated, it cannot be modified. § 1127(b) (“The

proponent of a plan or the reorganized debtor may modify such plan at

any time after confirmation of such plan and before substantial

consummation of such plan . . . .”). Therefore, the bankruptcy court could

not simply require iE to pay more than the plan provides. Nevertheless, if

we were to reverse the disallowance of the Claim, we would likely have to

reverse the confirmation of the plan,4 and iE could formulate a new and

completely different plan. Therefore, although reinstatement of the Claim

would literally “knock the props” from under the existing plan, it would

not necessarily leave the bankruptcy court with an “uncontrollable


       4
          Under the absolute priority rule of § 1129(b)(2)(B), a plan cannot be confirmed if
a junior class keeps or receives anything under the plan and a senior class of unsecured
claims rejects the plan and is not paid in full. If the Claim were allowed, iE’s plan would
fail this test because Mr. Jacoby retains his equity interest, Mr. Williams would vote to
reject the plan, his vote would cause the unsecured class to reject the plan, and there is
not enough plan funding to pay all unsecured claims (including Mr. Williams’) in full.

                                             12
situation,” because iE could propose a different plan and the court could

consider it in the usual fashion.

      Although it is a close call, we think it best to address these appeals on

the merits. We thus conclude that the appeals are not equitably moot and

deny iE’s motion to dismiss. We have jurisdiction under 28 U.S.C. § 158.

                                    ISSUES

      (1) Whether the bankruptcy court erred in disallowing the Claim and

denying the Motion for Reconsideration.

      (2) Whether the bankruptcy court abused its discretion in confirming

iE’s chapter 11 plan.

                         STANDARDS OF REVIEW

      “The bankruptcy court’s decision on an objection to proof of claim is

a mixed question of fact and law. We review the bankruptcy court’s

findings of fact for clear error and its conclusions of law de novo.”

Choudhuri v. Deutsche Bank Nat’l Tr. Co. (In re Choudhuri), BAP No.

NC-14-1140-PaJuKu, 2014 WL 5861374, at *4 (9th Cir. BAP Nov. 12, 2014)

(citing In re Thorpe Insulation Co., 677 F.3d at 1030). A factual finding is

clearly erroneous if it is illogical, implausible, or without support in

inferences that may be drawn from the facts in the record. TrafficSchool.com,

Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011). “De novo review

requires that we consider a matter anew, as if no decision had been made

previously.” Francis v. Wallace (In re Francis), 505 B.R. 914, 917 (9th Cir. BAP


                                        13
2014) (citations omitted).

      We review for an abuse of discretion the bankruptcy court’s decision

to confirm a chapter 11 plan. Marshall v. Marshall (In re Marshall), 721 F.3d
1032, 1045 (9th Cir. 2013). Similarly, we review for an abuse of discretion

the bankruptcy court’s ruling regarding a motion for reconsideration.

Carruth v. Eutsler (In re Eutsler), 585 B.R. 231, 235 (9th Cir. BAP 2017)

(citations omitted).

      To determine whether the bankruptcy court has abused its discretion,

we conduct a two-step inquiry: (1) we review de novo whether the

bankruptcy court “identified the correct legal rule to apply to the relief

requested” and (2) if it did, we consider whether the bankruptcy court’s

application of the legal standard was illogical, implausible, or without

support in inferences that may be drawn from the facts in the record.

United States v. Hinkson, 585 F.3d 1247, 1262-63 & n.21 (9th Cir. 2009) (en

banc).

                                DISCUSSION

A.    The bankruptcy court did not err in disallowing the untimely
      Claim.

      Mr. Williams argues that the bankruptcy court erred in failing to find

excusable neglect to allow the late-filed Claim. We discern no error.




                                       14
      1.    We review both the Claim Objection Order and
            Reconsideration Order.

      As an initial matter, we must determine which order or orders are on

appeal. Generally, an appellant must file a notice of appeal that includes a

copy of the order appealed from. See Rule 8003(a)(3)(B).

      Mr. Williams’ notice of appeal only referenced the Reconsideration

Order and did not attach or reference the Claim Objection Order.

Furthermore, the issues on appeal identified in his opening brief only

mention the Reconsideration Order.

      Mr. Williams admits that he did not technically appeal from the

Claim Objection Order but argues that we should review it nonetheless. He

says that it was obvious that he meant to appeal from the Claim Objection

Order, he fully briefed those issues, and iE addressed his contentions in its

answering brief.

      Although we disapprove of Mr. Williams’ failure to designate the

Claim Objection Order for appeal, we will not let his technical failure

preclude our review of that order. In arguing for reversal of the

Reconsideration Order, Mr. Williams also addressed the merits of the

Claim Objection Order, and iE responded to those arguments. See Munoz v.

Small Bus. Admin., 644 F.2d 1361, 1364 (9th Cir. 1981) (“[A] mistake in

designating the judgment appealed from should not result in loss of the

appeal as long as the intent to appeal from a specific judgment can be fairly


                                      15
inferred from the notice and the appellee is not misled by the mistake.”).

      2.    Mr. Williams’ late filing was not the result of excusable
            neglect.

      The bankruptcy court found that Mr. Williams’ late filing of the

Claim was not the result of excusable neglect. The bankruptcy court’s

findings were not clearly erroneous.

      Rule 9006(b) affords the bankruptcy court discretion to allow

untimely claims if the claimant establishes “inadvertence, mistake, or

carelessness” or “intervening circumstances beyond the party’s control.”

Pioneer Inv. Servs. Co., 507 U.S. at 388. The Supreme Court has identified

four factors to determine whether excusable neglect should allow the late

filing of a proof of claim: “the danger of prejudice to the debtor, the length

of the delay and its potential impact on judicial proceedings, the reason for

the delay, including whether it was within the reasonable control of the

movant, and whether the movant acted in good faith.” Id. at 395. “[T]he

determination is at bottom an equitable one, taking account of all relevant

circumstances surrounding the party’s omission.” Id.

            a.    Danger of prejudice to the debtor

      Mr. Williams argues that there was no prejudice to iE because it filed

the first amended plan and disclosure statement two weeks after he filed

the Claim; iE always knew of the Claim; and the Claim would not cause

any delay in approval of the disclosure statement and plan. Conversely, iE


                                       16
argues that it would have suffered prejudice because Mr. Williams had

delayed adjudicating the State Court Action; the disclosure statement and

plan were ready except for a few minor changes; and it would have been

forced to litigate the Claim and amend the plan significantly to address it.

      The fact that iE would have to litigate the Claim is not “prejudice.”

See Wall St. Plaza, LLC v. JSJF Corp. (In re JSJF Corp.), 344 B.R. 94, 102 (9th

Cir. BAP 2006), aff’d and remanded, 277 F. App’x 718 (9th Cir. 2008)

(“[P]rejudice requires more than simply having to litigate the merits of, or

to pay, a claim—there must be some legal detriment to the party

opposing.”). It would be absurd, however, to say that the allowance of the

Claim would not have delayed or adversely affected the reorganization

process. The Claim was roughly equal to all other unsecured claims

combined. Doubling the pool of unsecured claims would have required

extensive changes to the plan and disclosure statement. Confirmation of

the plan and distribution to other creditors would have been delayed, and

the estate would have borne significant additional administrative expenses.

This factor demonstrates prejudice to iE and the general unsecured

creditors.

             b.    Length of the delay and its potential impact on judicial
                   proceedings

      Mr. Williams argues that there was no delay because he filed the

Claim before iE filed either of its amended plans and iE could make


                                        17
payments into escrow pending resolution of the State Court Action. He also

argues that iE could subordinate the Claim and add an additional two-and-

a-half years to the plan term, which would not affect the other unsecured

creditors. In response, iE argues that Mr. Williams did not take any action

to deem the Claim timely for eight months after the claims bar date. It

argues that liquidation of the Claim would indefinitely delay the case and

cause it to incur significant administrative expenses.

      We agree with the bankruptcy court that the six-month delay in filing

the Claim was “not insignificant.” We also agree with iE that it would have

taken significant time and expense to recraft a confirmable plan. This likely

would have reduced the funds available to general unsecured creditors.

      Although Mr. Williams repeatedly insists that iE could simply extend

the plan term “to add another 2.5 years to the term, which would result in a

five-year plan term[,]” his calculations are blatantly wrong. In the first

place, section II.C.c of the plan unambiguously provides for a term of sixty

months (five years), not two-and-a-half years. More importantly, the plan

provides for payments to non-insiders of $2,989.35 per month for sixty

months, for a total of $179,361.10. Payment of the insiders’ claims of

$410,000 at the same monthly rate would take another 137 months (over

eleven years); finally, Mr. Williams’ subordinated $600,000 Claim would

take another 201 months (nearly seventeen years). In other words, his

proposed solution would extend the plan term from sixty months to 398


                                       18
months, or over thirty-three years. Proving feasibility of a plan with a

thirty-three year term would be a massive and uncertain undertaking, the

cost and delay of which would have fallen on the estate and its creditors.

      Moreover, Mr. Williams cites no authority to support his proposition

that a tardy claim may (or must) be subordinated in a chapter 11 case.5

Section 510(c)(1) provides that a bankruptcy court may, “under principles

of equitable subordination, subordinate for purposes of distribution all or

part of an allowed claim to all or part of another allowed claim . . . .”

However, “[d]isallowance and subordination are different. ‘Disallowance

of a claim is a legal determination that the claim under consideration is not

allowable by law. On the other hand, subordination of a claim presupposes

that the claim is allowed but for equitable reasons must be subordinated to

the other allowed claims.’” Margaret B. McGimsey Tr. v. USA Capital

Diversified Tr. Deed Fund, Inc. (In re USA Commercial Mortg. Co.), 377 B.R.
608, 617 (9th Cir. BAP 2007) (citation omitted). In other words, for the

bankruptcy court to even consider subordination, there must be an allowed


      5
           Section 726(a)(3) provides that late claims are paid after timely claims in
chapter 7 cases, but that section has no analog in chapter 11. See Wrenn Assocs., Inc. v.
Hexaport Int’l Ltd. (In re Wrenn Assocs., Inc.), No. 04-11408-JMD, 2005 WL 3369272, at *2
(Bankr. D.N.H. Nov. 29, 2005) (“Nothing in Rule 3002(c)(2) grants the bankruptcy court
the power to allow an untimely claim and create distribution rights for such claim
outside of a confirmed plan of reorganization. If the Defendant’s claim was not timely
filed, it may not be subordinated under the provisions of section 726 because that
provision of the Bankruptcy Code does not apply to the distribution of property of the
bankruptcy estate in a chapter 11 proceeding.”).

                                           19
claim. Here, the court’s finding that the Claim was untimely – and thus

disallowed – precluded subordination.

      Therefore, this factor weighs against excusable neglect.

            c.     Reason for the delay

      Mr. Williams argues that the delay was caused by Mr. Fernandez’s

temporary employee’s “negligent but innocent” failure to calendar the

claims bar date. The bankruptcy court found the excuse not “particularly

compelling.” We will not disturb the court’s judgment.

      An attorney’s mistake in calendaring deadlines can constitute

excusable neglect. For example, in Pincay v. Andrews, 389 F.3d 853 (9th Cir.

2004) (en banc), the appellant failed to timely file a notice of appeal because

his counsel’s paralegal misread the applicable rule and mistakenly

calendared the appeal deadline. The Ninth Circuit affirmed the district

court’s decision that the miscalendaring error was excusable neglect.

      On the surface, Pincay appears to support Mr. Williams’ position that

a calendaring mistake constitutes excusable neglect. However, Pincay

actually stands for the proposition that “per se rules are not consistent with

Pioneer . . . .” Id. at 855. The Ninth Circuit declined to second guess the

lower court’s findings:

             We recognize that a lawyer’s failure to read an applicable
      rule is one of the least compelling excuses that can be offered;
      yet the nature of the contextual analysis and the balancing of
      the factors adopted in Pioneer counsel against the creation of


                                       20
       any rigid rule. Rather, the decision whether to grant or deny
       an extension of time to file a notice of appeal should be
       entrusted to the discretion of the district court because the
       district court is in a better position than we are to evaluate
       factors such as whether the lawyer had otherwise been diligent,
       the propensity of the other side to capitalize on petty mistakes,
       the quality of representation of the lawyers (in this litigation
       over its 15-year history), and the likelihood of injustice if the
       appeal was not allowed. Had the district court declined to
       permit the filing of the notice, we would be hard pressed to
       find any rationale requiring us to reverse.
Id. at 859 (emphases added).6

       Therefore, we defer to the bankruptcy court’s finding that the

calendaring error was not excusable neglect.

              d.     Good faith

       Mr. Williams argues that there was no evidence of bad faith conduct.

iE contends that the lack of bad faith does not translate into good faith.

       The bankruptcy court did not find a lack of good faith. We defer to

the bankruptcy court’s findings.

       The bankruptcy court determined that, on balance, the four factors

weighed against a finding of excusable neglect. This was far from an abuse


       6
         This case is not like ZiLOG, Inc. v. Corning (In re ZiLOG, Inc.), 450 F.3d 996 (9th
Cir. 2006), where the Ninth Circuit held that the bankruptcy court abused its discretion
in declining to find excusable neglect for failure to file a timely notice of appeal. The
court held the neglect excusable because the appellants were unrepresented by counsel
and had received notices that “were, at the very least, ambiguous, and more likely
affirmatively misleading.” Id. at 1006. Neither of these circumstances are present here.

                                             21
of discretion.

      3.    Mr. Williams did not offer any viable reason for the court to
            reconsider the Claim Objection Order.

      As the bankruptcy court aptly noted, the Motion for Reconsideration

rehashed Mr. Williams’ earlier arguments. Denying that motion was not an

abuse of discretion.

      Mr. Williams relied on Civil Rule 60, made applicable in bankruptcy

by Rule 9024, but because he filed the Motion for Reconsideration within

the fourteen-day period after the entry of the Claim Objection Order, we

examine his arguments under Civil Rule 59, made applicable in bankruptcy

by Rule 9023. See Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248
F.3d 892, 898-99 (9th Cir. 2001) (“A ‘motion for reconsideration’ is treated

as a motion to alter or amend judgment under [Civil Rule] 59(e) if it is filed

within [fourteen] days of entry of judgment. Otherwise, it is treated as a

[Civil] Rule 60(b) motion for relief from a judgment or order.” (citation

omitted)). The Ninth Circuit has stated that, “[u]nder [Civil] Rule 59(e), a

motion for reconsideration should not be granted, absent highly unusual

circumstances, unless the district court is presented with newly discovered

evidence, committed clear error, or if there is an intervening change in the

controlling law.” 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th

Cir. 1999) (citation omitted).

      The Motion for Reconsideration did not raise any newly discovered


                                      22
evidence, establish clear error, or identify an intervening change in law.

The only new argument was Mr. Williams’ alternative request for relief:

that the court subordinate the Claim to the other unsecured claims.

      However, as we discussed above, subordination would not be as neat

and tidy as Mr. Williams suggests. It would result in possibly extending the

plan term from five years to thirty-three years. This would severely impact

the plan and could adversely affect unsecured creditors. The bankruptcy

court did not err in denying the Motion for Reconsideration.

B.    The bankruptcy court did not abuse its discretion in confirming
      iE’s chapter 11 plan.

      In the second appeal, Mr. Williams argues that the bankruptcy court

erred in confirming the plan. We again discern no error.

      Mr. Williams argues for the first time that the plan should have either

included the Claim with the other general unsecured claims or separately

classified the Claim, in which case he would have voted against the plan

and required iE to satisfy the absolute priority rule.

      “As a general rule, we will not consider arguments that are raised for

the first time on appeal.” Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

But even if we consider this argument, Mr. Williams concedes that, if we

affirm the bankruptcy court’s decision to disallow the Claim, the appeal

from the Confirmation Order must also fail. As we discussed above, the

bankruptcy court did not err in disallowing the Claim. Accordingly, the


                                      23
Claim was not entitled to any treatment under the plan.

      Further, even if we consider the bases of his Confirmation Objection

raised in the bankruptcy court, they are meritless. He argued that iE had

improperly classified the Claim as Class 23. But Mr. Williams misread the

plan and apparently confused the Claim number with the class number.

      Mr. Williams also argued that the plan was not proposed in good

faith and was not feasible. But he now argues that iE can easily extend it for

decades to provide treatment for the Claim; he cannot have it both ways. In

any event, we defer to the bankruptcy court’s finding that the plan was

feasible.

      Accordingly, the bankruptcy court did not abuse its discretion in

confirming the plan.

                              CONCLUSION

      The bankruptcy court did not err in disallowing the Claim or

confirming iE’s chapter 11 plan. We AFFIRM.




                                      24